Citation Nr: 1727685	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for erectile dysfunction, as secondary to a heart disorder, and/or to service-connected psychiatric disorder.

6.  Entitlement to service connection for a heart disorder, as secondary to service-connected psychiatric disorder.

7.  Entitlement to service connection for sleep apnea, as secondary to service-connected psychiatric disorder.

8.  Entitlement to service connection for an upper respiratory disorder, to include sinusitis and/or allergic rhinitis.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

Veteran & R.N.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to December 1974, with additional periods of service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for residuals of a TBI, a bilateral foot disorder, a bilateral knee disorder, erectile dysfunction, a heart disorder, sleep apnea, and a respiratory disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a lumbar spine disorder was denied by the RO in a January 2002 rating decision; the Veteran did not complete a timely substantive appeal.

2.  The evidence submitted since the January 2002 rating decision, pertinent to the claim for service connection for a lumbar spine disorder, is cumulative and redundant, and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied entitlement to service connection for a lumbar spine disorder is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105 (a), 3.156, 20.1103 (2016). 

2.  The evidence received since the January 2002 rating decision is not new and material, and the Veteran's claim for service connection for a lumbar spine disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2010 that fully addressed the entire notice element, and was sent prior to the initial decision.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The content of this notice complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).

The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, post-service treatment records, and has afforded the Veteran VA examinations.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in December 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Lumbar Spine Disorder

The Veteran seeks to reopen his claim for entitlement to service connection for a lumbar spine disorder.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273, 283 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record with respect to this claim reflects that a claim for service connection for a lumbar spine disorder was last denied in a rating decision of January 2002.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the January 2002 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the January 2002 rating decision denied the claim on the basis that there was no probative evidence that the Veteran's current back disorder was causally or etiologically due to service, the Board finds that new and material evidence would consist of evidence that the Veteran's current back disorder is linked to service. 

Evidence received since the January 2002 decision consists of numerous medical records, lay statements, and testimony from the Veteran.  Specifically, the Veteran has asserted that his back disorder is a result of both an injury while sneezing as well as an automobile accident during service.  Such statements merely reiterate the Veteran's long-standing contentions that he suffers from a back disorder as a result of an injury in service.  The Veteran's assertions that his current lumbar disorder is due to an injury during service were reported to clinicians during the course of the prior claim, and was considered and rejected in the prior denial.  Thus, these statements are cumulative or redundant of information and evidence considered in prior denials.  

The Veteran also submitted additional treatment records and was afforded a VA examination in October 2013, in which the examiner reviewed the Veteran's claims file and service treatment records, and opined that the Veteran's current back condition was not the result of events during service.  This evidence is new because it had not previously been submitted; however, it is not material because the evidence cannot reasonably substantiate the claim were it to be reopened, as the evidence does not have any tendency to relate the current back disorder to service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  The Veteran has not submitted any new and material evidence that raises a reasonable possibility of substantiating the claim.  Furthermore, of note, during the December 2016 Board Hearing, the Veteran specifically stated that his physician has never indicated that his current lumbar spine is related to any prior in-service injury.  See December 2016 Board Hearing, page 36-37.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a layperson, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence in support of a nexus that was not already previously considered in prior decisions.  Accordingly, his contentions made during the current appeal may not be deemed both new and material.  Shade, supra.
 
Since the evidence submitted after January 2002 is not new and material, the claim for service connection for a lumbar spine disorder is not reopened.  The benefit sought is denied.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for a lumbar spine disorder is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran seeks entitlement to service connection for residuals of a TBI, a bilateral foot disorder, a bilateral knee disorder, erectile dysfunction, a heart disorder, sleep apnea, and an upper respiratory disorder.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Residuals of a TBI

The Veteran testified at the December 2016 BVA Hearing that the VA Medical Center was scheduling him for testing of residuals of a TBI.  See December 2016 BVA Hearing Transcript, page 31.  To date, these updated VA treatment records have not been associated with the claims file.  On remand, these records must be obtained.

Bilateral Foot Disorder

The Veteran also testified during the December 2016 Hearing that he experiences swelling, burning and aching of his feet.  He indicated that he recently sought treatment from a surgeon for his foot symptoms.  See December 2016 BVA Hearing Transcript, page 11.

Service treatment records show the Veteran was diagnosed with pedal edema of unknown etiology in May 1972.  The Veteran's discharge examination from April 1974 indicates he had swollen and painful joints of the feet.  Additionally, during a October 2013 VA examination for an unrelated disorder, it was noted that the Veteran had decreased touch sensation to the right foot/toes, absent decreased touch sensation to the left foot/toes, absent vibratory sensation on the left toes, absent light touch over left second, third, fourth and fifth toes and absent pinprick over sock distribution and second, third, fourth and fifth toes.  To date, the Veteran has not yet been afforded a VA examination specifically for his feet.

On remand, the treatment records pertaining to his feet identified by the Veteran during the December 2016 BVA Hearing should be obtained.  Additionally, the Veteran should be afforded a VA examination for his bilateral feet.

Bilateral Knee Disorder

The Veteran asserts his current bilateral knee disorder is a result of an automobile accident during service, as well as the result of carrying heavy objects during service.  See December 2016 BVA Hearing Transcript, page 19.

As noted, service treatment records document an automobile accident in July 1973.  The Veteran has a current diagnosis of knee arthralgia and records indicate he has undergone a knee replacement.  

To date, the Veteran has not yet been afforded a VA examination for his bilateral knee disorder.  On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained.

Erectile Dysfunction, Heart Disorder, Sleep Apnea

The Veteran asserts his erectile dysfunction, heart disorder, and sleep apnea are secondary to his service-connected acquired psychiatric disorder.

The Board notes that VA medical opinions were obtained in October 2013.  However, the examiner failed to offer an opinion with rationale pertaining to whether the Veteran's service-connected acquired psychiatric disorder aggravates his claimed disorders.  

The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Court has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  Id.  

On remand, addendum opinions that thoroughly discusses the Veteran's theory that his service-connected acquired psychiatric disorder aggravates his erectile dysfunction, heart disorder and sleep apnea should be obtained.

Upper Respiratory Disorder

The Veteran asserts he currently experiences upper respiratory symptoms, such as sinusitis and allergic rhinitis, which he also experienced during service.

Service treatment records document multiple occasions where the Veteran was diagnosed with upper respiratory infections, and in one instance, sinusitis.  The Veteran's separation examination from April 1974 noted that the Veteran had sinusitis by history, which was treated by antihistamines.  

The Veteran was afforded a VA examination in October 2013, at which time the examiner stated the Veteran was diagnosed with allergic rhinitis in 1972 and chronic sinusitis in 1976.  After examination, the Veteran was diagnosed with allergic rhinitis.  The examiner opined that the Veteran's claimed sinusitis was less likely than not incurred in or caused by service because the Veteran has been diagnosed with and is symptomatic for allergic rhinitis; x-rays reported unremarkable paranasal sinus series. 

The October 2013 VA medical opinion is inadequate.  The Board is unable to find in the records the in-service diagnoses noted by the October 2013 VA examiner; additionally, the VA examiner failed to note or discuss the multiple occasions during service that the Veteran was diagnosed with an upper respiratory infection.  The Board finds a medical opinion pertaining to the Veteran's chronic sinusitis should be obtained, despite not having active sinusitis during the October 2013 VA examination.  Also, a medical opinion must be obtained that discusses whether the Veteran's currently diagnosed allergic rhinitis is causally or etiologically due to service.  On remand, these medical opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.  In particular, obtain all updated VA treatment records, as well as records from the surgeon that the Veteran sought treatment from for his feet, as referenced in the December 2016 Board Hearing.

If no additional records are located, a negative response must be associated with the claims file.

2.  Afford the Veteran a VA examination for his bilateral foot disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including neurological testing.  The examiner is requested to review all pertinent records associated with the claims file.

All current foot disorders should be diagnosed and noted in the report.

After the claims file is reviewed, for each diagnosed foot disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's foot disorder is in any way causally or etiologically related to his active service, to include the documented foot symptoms during service (pedal edema of unknown etiology, and swollen and painful joints of the feet).

The examiner should review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Afford the Veteran a VA examination for his bilateral knees.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

All current knee disorders should be diagnosed and noted in the report.

After the claims file is reviewed, for each diagnosed knee disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's knee disorder is in any way causally or etiologically related to his active service, to include the documented automobile accident during service and/or the Veteran's assertions that he carried heavy objects during service.

The examiner should review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  Obtain an addendum opinion for the Veteran's erectile dysfunction. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's erectile dysfunction is proximately due to his service-connected acquired psychiatric disorder; and, 

b) that the Veteran's erectile dysfunction is aggravated (a permanent increase in severity beyond natural progress) by his service-connected acquired psychiatric disorder.

The examiner must offer comments and opinion on the theory stated by the Veteran that his anxiety as well as the medication for his anxiety, causes or aggravates his erectile dysfunction.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

5.  Obtain an addendum opinion for the Veteran's heart disorder. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's heart disorder is proximately due to his service-connected acquired psychiatric disorder; and, 

b) that the Veteran's heart disorder is aggravated (a permanent increase in severity beyond natural progress) by his service-connected acquired psychiatric disorder.

The examiner must offer comments and opinion on the theory stated by the Veteran that his anxiety and stress causes or aggravates his heart disorder.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

6.  Obtain an addendum opinion for the Veteran's sleep apnea. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's sleep apnea is proximately due to his service-connected acquired psychiatric disorder; and, 

b) that the Veteran's sleep apnea is aggravated (a permanent increase in severity beyond natural progress) by his service-connected acquired psychiatric disorder.

The examiner must offer comments and opinion on the theory stated by the Veteran that his anxiety causes or aggravates his sleep apnea.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

7.  Obtain an addendum opinion for the Veteran's upper respiratory disorder, to include sinusitis and/or allergic rhinitis.  If deemed necessary by the examiner, afford the Veteran a VA examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current upper respiratory disorder, to include chronic sinusitis and/or allergic rhinitis, is in any way causally or etiologically related to his active service, to include the numerous documented instances of upper respiratory infections during service.

The examiner should also review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

8.  After completing the above, and any other development deemed necessary, readjudicate all of the Veteran's claims based on the entirety of the evidence. 

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

9.  The case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


